Case 5:19-cv-00963-OLG Document 88 Filed 08/21/20 Page 1 of 5
                                                             FILED
                                                         August 21, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                      WESTERN DISTRICT OF TEXAS

                                                                             JU
                                                   BY: ________________________________
                                                                           DEPUTY
Case 5:19-cv-00963-OLG Document 88 Filed 08/21/20 Page 2 of 5
Case 5:19-cv-00963-OLG Document 88 Filed 08/21/20 Page 3 of 5
Case 5:19-cv-00963-OLG Document 88 Filed 08/21/20 Page 4 of 5
Case 5:19-cv-00963-OLG Document 88 Filed 08/21/20 Page 5 of 5
